U.S. DISTR|CT COURT
\WESTEHN D|STR|CT OF LOU|S|ANA
HECE|VED

UNITED STATES DISTRICT COURT

APR 2 22019 WESTERN DISTRICT OF LOUISIANA

TONV R N‘OOF*E< G'-ES/ L/ ALEXANDRIA DIVISION

Bv w
CARL J HNSON, CIVIL ACTION NO. 1118'CV~1662'P
Plaintiff
VERSUS CHIEF JUDGE DRELL
RAYMOND LABORDE MAGISTRATE JUDGE PEREZ'MONTES
CORRECTIONAL CENTER, ET
AL.,
Defendants

J U D G M E N T

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 11), and after a de novo review of the record
including the Objection filed by Plaintiff (Doc. 13), having determined that the
findings and recommendation are correct under the applicable laW;

lT IS ORDERED that the Complaint (Doc. 1) is hereby DENIED and
DISl\/HSSED With prejudice under § 1915(e)(2)(b) and § 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at AleXandria, Louisiana, this ZZ/M?d'§y of

a \ »

'DEE D. DRELL
UNITED sTATEs DISTRICT JUDGE

/`k//m/K-/' , 2019.

 

 

